
	

113 HR 401 IH: Justice and Mental Health Collaboration Act of 2013
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 401
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Nugent (for
			 himself, Mr. Scott of Virginia,
			 Mr. Cicilline,
			 Mr. Grimm,
			 Mr. Gowdy,
			 Mr. Sensenbrenner,
			 Mr. Reichert,
			 Mr. Van Hollen,
			 Mr. Conyers, and
			 Ms. Lofgren) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To reauthorize and improve the Mentally Ill Offender
		  Treatment and Crime Reduction Act of 2004.
	
	
		1.Short titleThis Act may be cited as the
			 Justice and Mental Health
			 Collaboration Act of 2013.
		2.Assisting
			 veterans
			(a)RedesignationSection
			 2991 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797aa) is amended by redesignating subsection (i) as subsection (l).
			(b)Assisting
			 veteransSection 2991 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is
			 amended by inserting after subsection (h) the following:
				
					(i)Assisting
				veterans
						(1)DefinitionsIn
				this subsection:
							(A)Peer to peer
				services or programsThe term peer to peer services or
				programs means services or programs that connect qualified veterans with
				other veterans for the purpose of providing support and mentorship to assist
				qualified veterans in obtaining treatment, recovery, stabilization, or
				rehabilitation.
							(B)Qualified
				veteranThe term qualified veteran means a
				preliminarily qualified offender who—
								(i)has served on
				active duty in any branch of the Armed Forces, including the National Guard and
				reserve components; and
								(ii)was discharged or
				released from such service under conditions other than dishonorable.
								(C)Veterans
				treatment court programThe term veterans treatment court
				program means a court program involving collaboration among criminal
				justice, veterans, and mental health and substance abuse agencies that provides
				qualified veterans with—
								(i)intensive judicial
				supervision and case management, which may include random and frequent drug
				testing where appropriate;
								(ii)a
				full continuum of treatment services, including mental health services,
				substance abuse services, medical services, and services to address
				trauma;
								(iii)alternatives to
				incarceration; and
								(iv)other appropriate
				services, including housing, transportation, mentoring, employment, job
				training, education, and assistance in applying for and obtaining available
				benefits.
								(2)Veterans
				assistance program
							(A)In
				generalThe Attorney General, in consultation with the Secretary
				of Veterans Affairs, may award grants under this subsection to applicants to
				establish or expand—
								(i)veterans treatment
				court programs;
								(ii)peer to peer
				services or programs for qualified veterans;
								(iii)practices that
				identify and provide treatment, rehabilitation, legal, transitional, and other
				appropriate services to qualified veterans who have been incarcerated;
				and
								(iv)training programs
				to teach criminal justice, law enforcement, corrections, mental health, and
				substance abuse personnel how to identify and appropriately respond to
				incidents involving qualified veterans.
								(B)PriorityIn
				awarding grants under this subsection, the Attorney General shall give priority
				to applications that—
								(i)demonstrate
				collaboration between and joint investments by criminal justice, mental health,
				substance abuse, and veterans service agencies;
								(ii)promote effective
				strategies to identify and reduce the risk of harm to qualified veterans and
				public safety; and
								(iii)propose
				interventions with empirical support to improve outcomes for qualified
				veterans.
								.
			3.Correctional
			 facilitiesSection 2991 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is
			 amended by inserting after subsection (i), as so added by section 2, the
			 following:
			
				(j)Correctional
				facilities
					(1)Definitions
						(A)Correctional
				facilityThe term correctional facility means a
				jail, prison, or other detention facility used to house people who have been
				arrested, detained, held, or convicted by a criminal justice agency or a
				court.
						(B)Eligible
				inmateThe term eligible inmate means an individual
				who—
							(i)is
				being held, detained, or incarcerated in a correctional facility; and
							(ii)manifests obvious
				signs of a mental illness or has been diagnosed by a qualified mental health
				professional as having a mental illness.
							(2)Correctional
				facility grantsThe Attorney General may award grants to
				applicants to enhance the capabilities of a correctional facility—
						(A)to identify and
				screen for eligible inmates;
						(B)to plan and
				provide—
							(i)initial and
				periodic assessments of the clinical, medical, and social needs of inmates;
				and
							(ii)appropriate
				treatment and services that address the mental health and substance abuse needs
				of inmates;
							(C)to develop,
				implement, and enhance—
							(i)post-release
				transition plans for eligible inmates that, in a comprehensive manner,
				coordinate health, housing, medical, employment, and other appropriate services
				and public benefits;
							(ii)the availability
				of mental health care services and substance abuse treatment services;
				and
							(iii)alternatives to
				solitary confinement and segregated housing and mental health screening and
				treatment for inmates placed in solitary confinement or segregated housing;
				and
							(D)to train each
				employee of the correctional facility to identify and appropriately respond to
				incidents involving inmates with mental health or co-occurring mental health
				and substance abuse
				disorders.
						.
		4.High
			 utilizersSection 2991 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa) is
			 amended by inserting after subsection (j), as added by section 3, the
			 following:
			
				(k)Demonstration
				grants responding to high utilizers
					(1)DefinitionIn
				this subsection, the term high utilizer means an individual
				who—
						(A)manifests obvious
				signs of mental illness or has been diagnosed by a qualified mental health
				professional as having a mental illness; and
						(B)consumes a
				significantly disproportionate quantity of public resources, such as emergency,
				housing, judicial, corrections, and law enforcement services.
						(2)Demonstration
				grants responding to high utilizers
						(A)In
				generalThe Attorney General may award not more than 6 grants per
				year under this subsection to applicants for the purpose of reducing the use of
				public services by high utilizers.
						(B)Use of
				grantsA recipient of a grant awarded under this subsection may
				use the grant—
							(i)to
				develop or support multidisciplinary teams that coordinate, implement, and
				administer community-based crisis responses and long-term plans for high
				utilizers;
							(ii)to provide
				training on how to respond appropriately to the unique issues involving high
				utilizers for public service personnel, including criminal justice, mental
				health, substance abuse, emergency room, healthcare, law enforcement,
				corrections, and housing personnel;
							(iii)to develop or
				support alternatives to hospital and jail admissions for high utilizers that
				provide treatment, stabilization, and other appropriate supports in the least
				restrictive, yet appropriate, environment; or
							(iv)to develop
				protocols and systems among law enforcement, mental health, substance abuse,
				housing, corrections, and emergency medical service operations to provide
				coordinated assistance to high utilizers.
							(C)ReportNot
				later than the last day of the first year following the fiscal year in which a
				grant is awarded under this subsection, the recipient of the grant shall submit
				to the Attorney General a report that—
							(i)measures the
				performance of the grant recipient in reducing the use of public services by
				high utilizers; and
							(ii)provides a model
				set of practices, systems, or procedures that other jurisdictions can adopt to
				reduce the use of public services by high
				utilizers.
							.
		5.Academy
			 trainingSection 2991(h) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(h)) is
			 amended—
			(1)in paragraph (1),
			 by adding at the end the following:
				
					(F)Academy
				trainingTo provide support for academy curricula, law
				enforcement officer orientation programs, continuing education training, and
				other programs that teach law enforcement personnel how to identify and respond
				to incidents involving persons with mental health disorders or co-occurring
				mental health and substance abuse
				disorders.
					;
				and
			(2)by adding at the
			 end the following:
				
					(4)Priority
				considerationThe Attorney General, in awarding grants under this
				subsection, shall give priority to programs that law enforcement personnel and
				members of the mental health and substance abuse professions develop and
				administer
				cooperatively.
					.
			6.Evidence based
			 practicesSection 2991(c) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(c)) is
			 amended—
			(1)in paragraph (3),
			 by striking or at the end;
			(2)by redesignating
			 paragraph (4) as paragraph (6); and
			(3)by inserting after
			 paragraph (3), the following:
				
					(4)propose
				interventions that have been shown by empirical evidence to reduce
				recidivism;
					(5)when appropriate,
				use validated assessment tools to target preliminarily qualified offenders with
				a moderate or high risk of recidivism and a need for treatment and services;
				or
					.
			7.Safe
			 communities
			(a)In
			 generalSection 2991(a) of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3797aa(a)) is amended—
				(1)in paragraph
			 (7)—
					(A)in the heading, by
			 striking Mental
			 illness and inserting Mental illness; mental health
			 disorder; and
					(B)by striking
			 term mental illness means and inserting
			 terms mental illness and mental health
			 disorder mean; and
					(2)by striking
			 paragraph (9) and inserting the following:
					
						(9)Preliminarily qualified offender
							(A)In
				generalThe term
				preliminarily qualified offender means an adult or juvenile
				accused of an offense who—
								(i)(I)previously or currently
				has been diagnosed by a qualified mental health professional as having a mental
				illness or co-occurring mental illness and substance abuse disorders;
									(II)manifests obvious signs of mental
				illness or co-occurring mental illness and substance abuse disorders during
				arrest or confinement or before any court; or
									(III)in the case of a veterans treatment
				court provided under subsection (i), has been diagnosed with, or manifests
				obvious signs of, mental illness or a substance abuse disorder or co-occurring
				mental illness and substance abuse disorder; and
									(ii)has been
				unanimously approved for participation in a program funded under this section
				by, when appropriate, the relevant—
									(I)prosecuting
				attorney;
									(II)defense
				attorney;
									(III)probation or
				corrections official;
									(IV)judge; and
									(V)a representative
				from the relevant mental health agency described in subsection
				(b)(5)(B)(i).
									(B)DeterminationIn
				determining whether to designate a defendant as a preliminarily qualified
				offender, the relevant prosecuting attorney, defense attorney, probation or
				corrections official, judge, and mental health or substance abuse agency
				representative shall take into account—
								(i)whether the
				participation of the defendant in the program would pose a substantial risk of
				violence to the community;
								(ii)the criminal
				history of the defendant and the nature and severity of the offense for which
				the defendant is charged;
								(iii)the views of any
				relevant victims to the offense;
								(iv)the extent to
				which the defendant would benefit from participation in the program;
								(v)the extent to
				which the community would realize cost savings because of the defendant's
				participation in the program; and
								(vi)whether the
				defendant satisfies the eligibility criteria for program participation
				unanimously established by the relevant prosecuting attorney, defense attorney,
				probation or corrections official, judge and mental health or substance abuse
				agency
				representative.
								.
				(b)Technical and
			 conforming amendmentSection 2927(2) of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3797s–6(2)) is amended by striking
			 has the meaning given that term in section 2991(a). and
			 inserting “means an offense that—
				
					(A)does not have as
				an element the use, attempted use, or threatened use of physical force against
				the person or property of another; or
					(B)is not a felony
				that by its nature involves a substantial risk that physical force against the
				person or property of another may be used in the course of committing the
				offense.
					.
			8.Reauthorization
			 of appropriationsSubsection
			 (l) of section 2991 of the Omnibus Crime Control and Safe Streets Act of 1968
			 (42 U.S.C. 3797aa), as redesignated in section 2(a), is amended—
			(1)in paragraph (1)—
				(A)in subparagraph (B), by striking
			 and at the end;
				(B)in subparagraph (C), by striking the period
			 and inserting ; and; and
				(C)by adding at the
			 end the following:
					
						(D)$40,000,000 for
				each of fiscal years 2015 through 2019.
						;
				and
				(2)by adding at the
			 end the following:
				
					(3)LimitationNot
				more than 20 percent of the funds authorized to be appropriated under this
				section may be used for purposes described in subsection (i) (relating to
				veterans).
					.
			
